Citation Nr: 1133873	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-48 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from September 1950 to September 1953.

These matters come before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied entitlement to service connection for bilateral hearing loss and tinnitus.

In July 2011, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is also associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, bilateral hearing loss is causally related to noise exposure during active service.

2.  Resolving all doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As the Board's decision to grant service connection for bilateral hearing loss and tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2010).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection, the Veteran is not obliged to show that his hearing loss or tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.

Factual Background

The Veteran contends that his claimed bilateral hearing loss and tinnitus were incurred as a result of active service. 

A September 1950 service enlistment examination report showed 15/15 for whispered voice (WV) and for spoken voice (SV) in each ear.  The Veteran's September 1953 service separation examination report noted that there were no diseases or defects in his ears, listing each ear as 15/15 for whispered voice (WV).  

Service personnel records detailed that the Veteran was on active duty in the United States Army from September 1950 to September 1953.  His military occupational specialty (MOS) was listed as 1717 (Morse code intercept supervisor) with a related civilian occupation of Morse Code Interceptor.  The Veteran's most significant duty assignment was noted to be as a part of a communications reconnaissance company.  His last dates of civilian employment were noted to be from 1942 to 1948 in farming.   

VA treatment records dated in May 2000 reflected the Veteran's post-service work history to encompass several occupations before retirement in 1992, including survey crew worker (1953), oil tank company worker (1954), owner/operator of a floor covering store (1966), contractor/builder for barns (1978), and rural mail carrier (1983).  He complained of noticeable increasing hearing acuity loss.  The examiner listed a diagnosis of hearing acuity loss by history.  In a June 2000 VA audiology consult, the Veteran was seen for a hearing evaluation which was noted to have results indicating that he was a candidate for hearing aids but did not meet the criteria to receive them through the VA Medical Center.

In his November 2009 claim, the Veteran asserted that his bilateral hearing loss and tinnitus began in 1989 and that he began receiving treatment for those claimed disorders in 1999. 

In a December 2009 statement, a private physician, J. M. G., M.D., indicated that the Veteran had a marked decrease in his hearing, noting that the Veteran was in the radio service decoding Morse code in the Korean War.  He opined that that occupation was more likely than not the cause of his decreased hearing.  

In a March 2010 VA audiological examination report, the Veteran complained of hearing loss but no episodes of tinnitus.  He reported that he was unsure of when the onset of hearing loss occurred, approximating that it was 20 years ago (37 years post discharge).  He reported military noise exposure from Morse code, trucks, and a power plant.  Civilian noise exposure was noted as employed on a farm and with the railroad prior to service.  It was indicated that his post-military employment included working for a tank company, as a mailman, and building barns.  He denied a family history of hearing loss and occupational noise exposure.  

The examiner indicated that the only hearing-related information in the service records were whisper tests at enlistment and separation, testing that was no longer considered valid or reliable hearing screenings (as they do not provide frequency specific nor ear specific information).  He highlighted that there were no hearing or tinnitus complaints documented in the service records.  He further commented on the private physician's statement that the Veteran's hearing loss was most likely caused by military noise exposure, indicating that a rationale was not provided with the opinion, that the physician was not provided with the Veteran's service records, and did not have access to appropriate information on which to base his opinion.  

Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 30
40
35
55
65
LEFT
30
50
65
80
75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 60 percent in the left ear.  After reviewing the claims file and conducting the examination, the examiner, a VA audiologist, diagnosed sensorineural hearing loss in each ear.  He opined that tinnitus was not caused by or a result of military acoustic trauma, as the Veteran denied past and present complaints of tinnitus.  He further indicated that hearing loss was less likely as not (less than 50/50 probability) caused by or the result of military acoustic trauma.  The listed rationale for that opinion included that Veteran's hearing status at enlistment and discharge are unknown due to invalid hearing screenings, military acoustic trauma was not conceded, and the Veteran was employed pre-enlistment and post-discharge in areas that involved high levels of noise exposure (which likely contributed to his current hearing loss).  Finally, it was noted that the Veteran reported the onset of his hearing loss approximately 37 years post discharge. 

In his December 2010 substantive appeal, the Veteran clarified that his pre-enlistment and post-discharge civilian occupations did not expose him to high levels of noise.  He discussed working for 12 years for a tank company doing field and office work, working for 16 years for a floor covering company laying carpet and running the store, and working for 10 years as a mail carrier.  The Veteran asserted that he had suffered from hearing loss and tinnitus since active service, indicated that his service treatment records did not show complaints of those disorders at discharge because he did not want to be held from going home.  He concluded that the private physician opinion he submitted should be enough evidence to give him the benefit of the doubt. 

During his July 2011 Board hearing, the Veteran asserted that he had suffered from hearing loss and tinnitus since active service.  He contended that his in-service duties exposed him to continuous noise for eight hours daily consisting of high pitched and squeaking Morse code sounds.  He has also repeatedly indicated that he did not have any problems with his hearing prior to service and that he noticed frequent and daily ringing in his ears a long time ago.  He averred that his hearing got worse after service, reporting his belief that his hearing loss started in service.    

Analysis

As an initial matter, the Board notes that the post-service VA examination results dated in 2010 did reflect bilateral hearing loss for VA purposes as defined by 38 C.F.R. § 3.385.  The Veteran has repeatedly asserted that he suffers from ringing in the ears.  In this case, the Board observes that tinnitus is subjective and the type of condition to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Shedden element (1) is therefore met as to each claim.

The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented MOS as a Morse code intercept supervisor and unit assignment in a communications reconnaissance company during his period of active duty.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  In-service incurrence of injury is therefore met as to bilateral hearing loss and tinnitus.  Accordingly, Shedden element (2) is satisfied as to these claims.
 
A finding of a nexus between the Veteran's current bilateral hearing loss or tinnitus and in-service noise exposure is still needed to satisfy Shedden element (3).

While a detailed rationale was not provided with the December 2009 private medical opinion and there was no indication that the physician reviewed the Veteran's claims file, it was based on factually accurate information and not without probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).  Moreover, the opinion is consistent with the credible lay statements of record.

The March 2011 VA examiner opined that tinnitus was not caused by or a result of military acoustic trauma, as the Veteran denied past and present complaints of tinnitus.  He further indicated that hearing loss was less likely as not (less than 50/50 probability) caused by or the result of military acoustic trauma.  The listed rationale for that opinion included that Veteran's hearing status at enlistment and discharge are unknown due to invalid hearing screenings, military acoustic trauma was not conceded, and the Veteran was employed pre-enlistment and post-discharge in areas that involved high levels of noise exposure (which likely contributed to his current hearing loss).  The examiner repeatedly commented that military acoustic trauma was not conceded on the VA Form 21-2507 (request for physical examination).  Parenthetically, the Board notes that the VA Form 21-2507 given to the examiner by the RO contained a notation that the Veteran was a Morse Code Interceptor, which was not considered an excessively noisy occupation.  Finally, it was noted that the Veteran reported the onset of his hearing loss approximately 37 years post discharge. 

Based on the foregoing, the Board must also find that the March 2010 VA medical opinion is of little probative value, as it is not based on an accurate factual premise.  Specifically, this opinion was at least partially based on the finding that noise exposure was not conceded as well as on unclear lay assertions concerning the existence of a present tinnitus disability and the onset date of hearing loss, which are not supported by the record.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record).

However, the Board must also analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

As noted above, the Board observes that hearing loss and tinnitus are subjective and the type of conditions to which lay testimony is competent.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board is cognizant that the Veteran has at times been inconsistent in his statements concerning the onset date of his claimed disorders as well as the existence of tinnitus in the evidence of record.  However, as he has taken definitive measures to clarify these inconsistencies, the Board finds the Veteran's assertions concerning in-service noise exposure, hearing loss, and tinnitus as well as continuity of such symptomatology since service to be credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Additionally, the Board finds that it is facially plausible that the Veteran has suffered from hearing loss and tinnitus since working as a Morse Code Interceptor during active service.  The Board further finds the Veteran's testimony at his July 2011 hearing concerning in-service noise exposure, hearing loss, and ringing in the ears as well as continuity of such symptomatology since service to be credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  

In view of the totality of the evidence, including the Veteran's documented in-service duty assignment, the acknowledged in-service noise exposure, current findings of bilateral hearing loss and tinnitus, the diminished probative value of the negative medical opinion of record, the positive nexus opinion, and the credible lay assertions of record, the Board finds that bilateral hearing loss and tinnitus are causally related to noise exposure during active service. 

Moreover, pertinent to tinnitus, the Board notes that "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Additionally, "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.  

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for bilateral hearing loss and for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral tinnitus is granted. 



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


